Citation Nr: 1827404	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-21 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a headache disability, to include tension and migraine headaches.

5.  Entitlement to a disability rating in excess of 40 percent for posttraumatic osteoarthritis and impingement syndrome, residuals of left shoulder injury (left shoulder disability).

6.  Entitlement to a disability rating in excess of 30 percent for dysthymic disorder and chronic pain disorder prior to August 22, 2016 and in excess of 70 percent therefrom.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Air Force from February 1982 to September 1985.  He was awarded the Air Force Outstanding Unit Award. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010, March 2011, August 2011, and July 2013 rating decisions of U.S. Department of Veterans Affairs (VA) Regional Offices (ROs).  The July 2010 rating decision continued the evaluation of the left shoulder disability as 40 percent disabling.  The March 2011 rating decision increased the evaluation of dysthymic disability and chronic pain disorder to 30 percent effective July 22, 2010.  The August 2011 rating decision denied service connection for a right knee disability.  The July 2013 rating decision denied service connection for each of bilateral hearing loss, sleep apnea, migraine headaches, and tension headaches.

The appeal was previously before the Board in July 2016.  At that time, the claims were remanded for additional development.  The Board finds there has been substantial compliance with its July 2016 remand directives regarding the decided issues.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation of Stegall v. West, 11 Vet. App. 268 (1998), when the examiner made the ultimate determination required by the Board's remand), aff'd, 287 F.3d 1377 (2002).  For example, in furtherance of the Board's remand instructions, the agency of original jurisdiction (AOJ) scheduled the Veteran for an examination to determine the current severity of his service-connected left shoulder disability.  The AOJ also scheduled the Veteran for VA examinations for his claimed bilateral hearing loss.  The claims were then readjudicated in September 2017.

During the pendency of the appeal, in a September 2017 rating decision, the RO increased the Veteran's dysthymic disorder and chronic pain disorder rating to 
70 percent effective August 22, 2016.

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for sleep apnea, entitlement to service connection for a headache disability, and entitlement to a higher disability rating for dysthymic disorder and chronic pain disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence is against a finding that the Veteran has a hearing loss disability for VA purposes in his left ear.

2.  The competent and probative evidence is against a finding that the Veteran has a hearing loss disability for VA purposes in his right ear.

3.  Throughout the rating period on appeal, the competent and probative evidence fails to show that the Veteran has fibrous union, false flail joint, or flail shoulder in the left (major) humerus.

4.  Throughout the rating period on appeal, the competent and probative evidence fails to show that the Veteran has ankylosis in the left (major) shoulder.



CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1131, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a schedular rating in excess of 40 percent for the left shoulder disability have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.3, 
4.6-4.7, 4.9, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a (Diagnostic Codes 5200, 5202).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to service connection for bilateral hearing loss and to a higher disability rating for his left shoulder disability.  After reviewing the pertinent evidence of record, the Board finds that the competent and probative evidence is against a finding that the Veteran has a hearing loss disability in his either ear; the competent and probative evidence fails to show that the Veteran has fibrous union, false flail joint, or flail shoulder in the left (major) humerus; and the competent and probative evidence fails to show that the Veteran has ankylosis in the left (major) shoulder.  Thus, the Board denies both claims.  The reasons and bases for this decision will be explained below.

I.  Duty to Notify and Assist the Veteran

The Board has considered the issues of entitlement to service connection for bilateral hearing loss and entitlement to a higher disability rating for his left shoulder disability and decided on the matters based on the pertinent evidence.  Neither the appellant nor the representative has raised any issues with respect to VA's duties, and no other issues have been reasonably raised by the record with respect to VA's duties with respect to those issues.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Thus, the Board will proceed to the merits of the appeal for these non-remanded matters.

II.  Service Connection:  Bilateral Hearing Loss

A.  General Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

B.  Analysis

Under the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or to determine its cause, as these require specialized training to understand the complexities of the audiological and neurological systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

While the Veteran is competent to report difficulty hearing, as this is capable of lay detection, the competent evidence weighs against a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 as this requires appropriate testing.  

Three VA examinations conducted in March 2013, August 2016, and March 2017 reflect the following puretone thresholds and speech recognition scores:



	(CONTINUED ON NEXT PAGE)




500 Hz
1 kHz
2 kHz
3 kHz
4 kHz
Maryland CNC
March 2013
Right
15
10
10
15
10
100%

Left
20
15
15
10
10
100%
Aug. 2016
Right
30
15
5
20
25
100%

Left
15
15
10
10
10
100%
March 2017
Right
35
20
10
25
20
100%

Left
25
15
10
15
15
98%

None of the findings above meet the requirements of 38 C.F.R. § 3.385.  Other evidence of record does not show that the Veteran meets those criteria.  As such, the Board finds that the probative, competent evidence does not show that the Veteran currently has a hearing loss disability for VA purposes in either ear.  As the preponderance of the evidence is against the claim, service connection for bilateral hearing loss disability is not warranted.

III.  Increased Rating:  Left Shoulder Disability

A.  General Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present disability level.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, which pertain to functional impairment.  The U.S. Court of Appeals for Veterans Claims has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

The Veteran is competent to report symptoms and experiences observable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the Veteran credible, as the statements provided by the Veteran are detailed and consistent.

B.  Rating Criteria

The Veteran's left shoulder disability has been assigned a 40 percent disability rating under diagnostic code 5202 of 38 C.F.R. § 4.71a.

Under diagnostic code 5202, a 20 percent rating is warranted for malunion of the humerus (major arm) with moderate deformity.  A 20 percent rating is also warranted for recurrent dislocation of the humerus (major arm) at the scapulohumeral joint with infrequent episodes, and guarding movement only at shoulder level.  A 30 percent rating is warranted for malunion of the humerus (major arm) with marked deformity.  A 30 percent rating is also warranted for   recurrent dislocation of the humerus (major arm) at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the major humerus.  A 60 percent rating is warranted for nonunion of the major humerus (false flail joint).  An 80 percent rating is warranted for loss of head of the major humerus (flail shoulder).  38 C.F.R. § 4.71a (DC 5202).  A disability rating under diagnostic code 5200 is warranted only if there is ankylosis.  Id. § 4.71a (DC 5200).

C.  Rating Analysis

Throughout the rating period on appeal, a rating in excess of 40 percent is not applicable under diagnostic code 5202 because the competent and probative evidence, to include VA treatment records and the June 2010 and August 2016 VA examinations of the shoulder, do not reflect that the Veteran has fibrous union, false flail joint, or flail shoulder in the left (major) humerus.  These examination reports do not reflect ankylosis.  The Board finds that this competent medical evidence weighs strongly against a disability picture more nearly approximated by a 
50 percent or higher rating under diagnostic codes 5200 and 5202.  None of the other diagnostic codes for the shoulder and arm provide disability ratings higher than 40 percent.  See id. § 4.71a, DC 5201, 5203.

Thus, throughout the rating period on appeal, a rating in excess of 40 percent is not applicable under diagnostic codes 5200 and 5202 as the criteria for a rating of 
50 percent or higher have not been met.


ORDER

Service connection for bilateral hearing loss is denied.

A disability rating in excess of 40 percent for the left shoulder disability is denied.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues of entitlement to service connection for a right knee disability, entitlement to service connection for sleep apnea, entitlement to service connection for a headache disability, and entitlement to a higher disability rating for dysthymic disorder and chronic pain disorder.

With respect to the issue of entitlement to service connection for sleep apnea, the July 2016 Board remand instructed the examiner to consider the Veteran's reports of ongoing sleep problems that began in service and an April 2004 private treatment report documenting the Veteran's reports that decreased sleep duration and frequent awakenings had been "a life-long issue."  More recently, however, he has been noted by his wife to snore loudly and disruptively, and sleep disturbed breathing with gasping for air in his sleep."  An August 2016 VA examiner found that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by service.  The examiner referred to "findings of head and neck anatomy and obesity without findings to suggest service causality.  This is congruent with the medical literature regarding [obstructive sleep apnea]."  However, the examiner failed to address the lay statement and private treatment report noted above.  An addendum is thus necessary.

Moreover, the appellant's representative has argued in January 2018 that because of the examiner's reference to obesity and because a September 2010 psychiatric examination potentially links the Veteran's depression to obesity, then entitlement to service connection as secondary to the Veteran's dysthymic disorder and chronic pain disorder is warranted.  The Board agrees, and as such the addendum should consider this.

The Veteran's representative similarly argues for entitlement to service connection for the right knee disability as secondary to dysthymic disorder and chronic pain disorder due to the link to his obesity.  An addendum should consider this as well.

In this regard, the Board notes further the VA General Counsel (GC) issued a precedential opinion on how the issue of obesity is to be assessed.  One of the primary holdings of the opinion is that obesity is not a disability; hence, it cannot be the subject of service connection.  VAOPGCPREC No. 1-2017 (Jan. 6, 2017)  The GC recognized further, however, that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310 (a).  Id.  Hence, the Board will remand for additional medical assessment, to include under the criteria noted by the GC.

With respect to the claim of service connection for headaches, a VA examination was conducted in August 2016 and an addendum opinion was provided in July 2017.  Neither the August 2016 examination report nor the July 2017 addendum addressed the Board's July 2016 remand instruction: whether the Veteran's headaches were aggravated by his service-connected dysthymic disorder and chronic pain disorder.  An addendum is thus required.

With respect to the claim of a higher disability rating for the Veteran's dysthymic disorder and chronic pain disorder, the July 2016 remand instructed the AOJ to issue a supplemental statement of the case.  While a supplemental statement of the case was issued in September 2017, the adjudication failed to address the issue of entitlement to a disability rating higher than 30 percent prior to August 22, 2016.  On remand, the subsequent statement of the case must address this.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since August 2017.  As many attempts should be made as necessary to obtain those VA records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  

Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the August 2016 VA examination for sleep apnea to review the claims file.  If the August 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

a.	Is any sleep apnea shown or treated at any time during the claim period (from November 2011 to the present) at least as likely as not (50 percent or greater probability) related to active service?

b.  Has any sleep apnea shown or treated at any time during the claim period (from November 2011 to the present) at least as likely as not (50 percent or greater probability) been caused by the Veteran's service-connected dysthymic disorder and chronic pain disorder?

c.  Has any sleep apnea shown or treated at any time during the claim period (from November 2011 to the present) at least as likely as not (50 percent or greater probability) been aggravated (worsened beyond its natural progression) by the Veteran's service-connected dysthymic disorder and chronic pain disorder?  If aggravation is found, provide a baseline level of the sleep apnea prior to aggravation.

Consider all lay and medical evidence, to include:

* the Veteran's reports of ongoing sleep problems that began in service and the April 2004 private treatment report documenting the Veteran's reports that decreased sleep duration and frequent awakenings had been "a life-long issue."  

* More recently, however, he has been noted by his wife to snore loudly and disruptively, and sleep disturbed breathing with gasping for air in his sleep.  

* Moreover, consider the September 2010 psychiatric examination potentially linking the Veteran's psychiatric disorder to his obesity, and the August 2016 VA examiner's opinion linking obstructive sleep apnea to obesity.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the August 2016 VA examination for the right knee disability to review the claims file.  If the August 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

a.	Is any right knee disability shown or treated at any time during the claim period at least as likely as not 
(50 percent or greater probability) related to active service?  If not, does the record at least as likely as not 
(50 percent or greater probability) show that any right knee disability manifested within one year of the Veteran's separation from service in September 1985?

b.  Has any right knee disability shown or treated at any time during the claim period (from November 2011 to the present) at least as likely as not (50 percent or greater probability) been caused by the Veteran's service-connected dysthymic disorder and chronic pain disorder?

c.  Has any right knee disability shown or treated at any time during the claim period (from November 2011 to the present) at least as likely as not (50 percent or greater probability) been aggravated (worsened beyond its natural progression) by the Veteran's service-connected dysthymic disorder and chronic pain disorder?  If aggravation is found, provide a baseline level of the right knee disability prior to aggravation.

Consider all pertinent lay and medical evidence.  The Board requests the VA clinician to address the September 2010 psychiatric examination potentially linking the Veteran's psychiatric disorder to his obesity, and the January 2018 argument by the Veteran's representative linking the Veteran's obesity to his right knee disability.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

4.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the August 2016 VA examination for headaches to review the claims file.  If the August 2016 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

a.	Is any headache disability, to include tension headache and migraine headache, shown or treated at any time during the claim period at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any migraine headaches manifested within one year of the Veteran's separation from service in September 1985?


If needed, send the claims file to a mental health clinician to address questions (b) and (c): 

b.  Has any headache disability, to include tension headache and migraine headache, shown or treated at any time during the claim period (from November 2011 to the present) at least as likely as not (50 percent or greater probability) been caused by the Veteran's service-connected dysthymic disorder and chronic pain disorder?

c.  Has any headache disability, to include tension headache and migraine headache, shown or treated at any time during the claim period (from November 2011 to the present) at least as likely as not (50 percent or greater probability) been aggravated (worsened beyond its natural progression) by the Veteran's service-connected dysthymic disorder and chronic pain disorder?  If aggravation is found, provide a baseline level of the headache disability prior to aggravation.

Consider all lay and medical evidence, to include the April 2013 VA examination and the August 2016 VA examination and accompany July 2017 addendum.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

5.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


